IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-40116
                          Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

MARIA GUADALUPE CORTEZ,

                                              Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-97-CR-57-1
                       --------------------

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Maria

Guadalupe Cortez has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Cortez has received a copy of counsel’s motion and brief, but she

has not filed a response.    Our independent review of the brief

and the record discloses no nonfrivolous issue.       Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.